                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



ZABRIEL L. EVANS,

                                       Plaintiff,

               v.                                            CASE NO. 18-3193-SAC


DAN SCHNURR, et al.,

                                       Defendants.


                                            ORDER

       This matter is before the Court on a Motion to Stay Discovery and Related Rule 26

Activities filed by Defendants Burris, Schnurr, Foster, Darter, and Chick (ECF No. 43).

Defendants request an order staying all discovery in this case and other related Rule 26 proceedings

until the Court rules on their Motion to Dismiss or, in the Alternative, for Summary Judgment.

       The District of Kansas has a general policy that a pending dispositive motion does not

require a stay of discovery. See Wolf v. United States, 157 F.R.D. 296, 297-98 (D. Kan. 1994).

There are four exceptions to this policy, namely, discovery may be stayed if the case is likely to

be resolved through the dispositive motion; the facts to be developed through discovery would not

affect the resolution of the dispositive motion; the discovery would be unduly burdensome; or the

dispositive motion presents issues concerning a defendant’s immunity from suit. Citizens for

Objective Public Education Inc. v. Kansas State Bd. of Educ., 2013 WL 6728323, *1 (D. Kan.

Dec. 19, 2013); see also Kutilek v. Gannon, 132 F.R.D. 296, 297-98 (D. Kan. 1990).




                                                    1
        In this case, Defendants assert a defense of Eleventh Amendment immunity as well as

qualified immunity, and the Court grants the request to stay discovery. See Siefert v. Gilley, 500

U.S. 226, 232-33 (1991) (discovery and pretrial proceedings should not go forward until threshold

immunity question is resolved); Workman v. Jordan, 958 F.2d 332, 336 (10th Cir. 1992)(where

defendant asserts qualified immunity defense, court should grant request to stay discovery pending

ruling on that issue).

        IT IS THEREFORE ORDERED that Defendants’ Motion to Stay Discovery and Related

Rule 26 Activities (ECF No. 43) is granted. Discovery and related proceedings under Fed. R.

Civ. P. 26 are stayed pending a ruling on Defendants’ Motion to Dismiss or, in the Alternative, for

Summary Judgment (ECF No. 40).

        IT IS SO ORDERED.

        Dated in Topeka, Kansas, on this 9th day of September, 2019.



                                             s/_Sam A. Crow_____
                                             SAM A. CROW
                                             U. S. Senior District Judge




                                                2
